Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/22 has been entered.
Claims 1,4-6,8 are amended.  Claims 2,9,14-23 are cancelled and claims 28-29 are added.  Claims 1,3-8,10-13,24-29 are pending.
Claim Rejections - 35 USC § 103
Claims 1,3,5-7,10-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang ( 2010/0015279) in view of Ulate-Rodriguez ( 2007/0154607) and Chen ( CN 1806564).
For claims 1,3, Zhang discloses a gluten free bread product comprising modified gluten free starch and a gluten free blend.  The gluten-free starch includes corn starch.  Zhang discloses a method for preparing a dough to make the bread product.  The method comprises the step of combining the ingredients together.  The combining step may include either combining all the ingredients at once or combining different combinations of ingredients first and then combining all of the ingredients together. For claim 10, the flour blend includes rice flour, corn starch, xanthan gum etc…  For claim 11,  the bread product further comprises leavening such as yeast, sweetener,salt etc..  For claim 12, the sweetener is sugar and the leavening agent is yeast. Zhang discloses the modified starch can be  pre-gelatinized starch.  ( see paragraphs 0008,0011,0015,0017,0022,0027, 0033, table 1 and the example) 
	Zhang does not disclose the pregelatinized starch is a cooked slurry comprising a starch and water as in claim 1, the heating as in claims 6-7 and the amount of starch as in claim 5.
 Ulate-Rodriguez discloses pre-gelatinized starch is made by heating the starch granules in the presence of water.  For cornstarch, the heating temperature is between 62.2-70 degrees C.  Ulate-Rodriguez discloses that in case of commercially available pre-gelatinized starch, the amorphous network is then dried and the pre-gelatinized starch is added as a dry ingredient. ( see paragraph 0010).  
Chen discloses gluten-free bread produce made of flour. Chen teaches to activate the yeast by dissolving the yeast in water to form yeast solution for further use.  ( see page 2 lines 26-28)
 The pre-gelatinized starch in Zhang is a cooked slurry of starch as Ulate-Rodrigues shows that pre-gelatinized starch is made by heating the starch granules in the presence of water. Furthermore,  the limitation wherein the starch  is a cooked slurry comprising a gluten free starch and water is a processing limitation which does not determine the patentability of the bread product.  In the end bread product, the starch is not a slurry any more because the bread is baked.  For claim 7, the heating temperature is a processing parameter which does not determine the patentability of the product.  Furthermore,  Ulate-Rodrigues discloses the heating temperature claimed is common for forming pre-gelatinized starch.   Also, Ulate-Rodrigues discloses that in the case of commercially available pre-gelatinized starch, the amorphous network of starch formed after gelatinization is then dried and added as a dry ingredient.  Thus, it would have been obvious to one skilled in the art to add the pre-gelatinized starch as a cooked slurry after it’s formed when the starch is used immediately in the dough to form the bread.  There is no requirement to dry if the starch is not intended to be made into commercial product.  The drying would require more resource and time; thus, it would have been readily obvious to one skilled in the art to make the pre-gelatinized starch and use it as a cooked slurry in the dough to make the bread, especially in view of the fact that the making of the dough will require water.  The presence of the water in the starch slurry will reduce the amount of water required for the dough.  With respect to the amount of starch, Zhang discloses in table 1 the amount of gluten-free flour ranges from 35-65% and the modified starch ranges from 1-5.  The highest amount of starch based on the amount of flour is 14.2%. However, it would have been obvious to one skilled in the art to increase the amount of starch a little without changing the product.  The claimed amount of about 15% means the amount can be less than 15%.   A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Generally, difference in concentration does not amount to patentability in absence of showing of unexpected results or criticality.  With regard to the limitation of “ modified gluten free starch slurry and gluten free flour are further combined with a mixture of water and yeast to form the dough”, it is a processing limitation which does not determine the patentability of the product.  Zhang discloses forming a dough and it contains yeast.  In any event, the mixing of yeast in water before adding to remaining ingredients of a dough is known as shown in Chen.  It would have been readily obvious to one skilled in the art to dissolve the yeast in water to activate the yeast before combining with remaining ingredients of the dough.  The limitation does not define over the prior art because it’s directed to processing parameter and furthermore such step is known in the art to be carried out in dough processing.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang.
Zhang does not disclose malt syrup.
Zhang discloses adding sweetener.  It would have been an obvious matter of choice to use any type of syrup depending on the taste and flavor desired.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Ulate-Rodriguez as applied to claims 1,3,5-7,10-12 above, and further in view of Felix ( 3620842).
Zhang in view of Ulate-Rodrigues does not disclose the amount in claim 4.
Felix discloses a process for forming pre-gelatinized texturizing starch.  Felix teaches to use about 30-65% water in forming the starch.  ( see column 1 line 52 through col.2 line 27)
It would have been obvious to one skilled in the art to follow the guideline of Felix in the amount of water use for gelatinizing the starch and to vary depending on the water content wanted in the dough and the product made. “[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) “Where general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955)
Claims  8, 24-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Burge ( 6277421)
For claim 8,28,29, Zhang discloses a gluten free bread product comprising modified gluten free starch and a gluten free blend.  The gluten-free starch includes corn starch.  For claim 24, the flour blend includes rice flour, corn starch, xanthan gum etc…  For claim 25,  the bread product further comprises leavening such as yeast, sweetener,salt etc..  For claim 26, the sweetener is sugar and the leavening agent is yeast. Zhang discloses the modified starch can be  pre-gelatinized starch.  ( see paragraphs 0008,0011,0015,0017,0022,0027,table 1 and the example)
Zhang does not disclose the modified starch is a nixtamalized corn starch and the amount as in claims 8,28-29 and the use of malt syrup as in claim 27.
Burge discloses food product comprising masa flavored flour.  The food products containing a major portion of non-nixtamalized flour and nixtamalized flour to give product with a masa flavor. ( See columns 1-2)
Zhang discloses the modified starch includes pre-gelatinized starch which is known to be obtained by heating a slurry of starch granule in water.  It is known as shown in Burge to heat corn flour in presence of alkaline materials to form a masa flavored flour.  Thus, it would have been obvious to one skilled in the art to heat the starch in the presence of alkaline to form nixtamalized corn starch when desiring to obtain a masa flavored product.  Burge discloses that products such as bread is relatively bland without other additive.  Thus, it would have been an obvious matter of preference to use nixtamalized corn starch  when desiring to obtain masa flavored product. With respect to the amount of starch, Zhang discloses in table 1 the amount of gluten-free flour ranges from 35-65% and the modified starch ranges from 1-5.  The highest amount of starch based on the amount of flour is 14.2%.  However, it would have been obvious to one skilled in the art to increase the amount of starch a little without changing the product.  The claimed amount of about 15% means the amount can be less than 15% or an amount of 15% is very closed to 14.2% disclosed in Zhang.   A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Generally, difference in concentration does not amount to patentability in absence of showing of unexpected results or criticality.  Zhang discloses adding sweetener.  It would have been an obvious matter of choice to use any type of syrup depending on the taste and flavor desired.
Claim(s) 8,24-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen ( CN 1806564) in view of Burge ( 6277421).
For claims 8,28,29, Chen discloses a gluten-free bread product comprising gluten free flour and modified gluten free starch.  The modified gluten free starch is pre-gelatinized starch in amount of 1.6-5.7% and the gluten free flour is used in the range of 37.4-39.5%.  The highest amount of starch based on the gluten free flour is 15.2% ( 5.7/37.4 X 100). The amount of starch meets the claimed range.  For claim 24, the bread product comprises rice flour.  For claims 25, 26, the bread comprises granulated sugar and yeast.  For claim 27, the bread also comprises oil and salt.  ( see pages 2-4)
Chen does not disclose the modified starch is a nixtamalized corn starch as in claims 8,28-29 and the use of malt syrup as in claim 27.
Burge discloses food product comprising masa flavored flour.  The food products containing a major portion of non-nixtamalized flour and nixtamalized flour to give product with a masa flavor. ( See columns 1-2)
Chen discloses the modified starch includes pre-gelatinized starch which is known to be obtained by heating a slurry of starch granule in water.  It is known as shown in Burge to heat corn flour in presence of alkaline materials to form a masa flavored flour.  Thus, it would have been obvious to one skilled in the art to heat the starch in the presence of alkaline to form nixtamalized corn starch when desiring to obtain a masa flavored product.  Burge discloses that products such as bread is relatively bland without other additive.  Thus, it would have been an obvious matter of preference to use nixtamalized corn starch  when desiring to obtain masa flavored product. Chen discloses adding sweetener.  It would have been an obvious matter of choice to use malt syrup as sweetener depending on the taste and flavor desired.
Response to Arguments
Applicant's arguments filed 7/21/22 have been fully considered but they are not persuasive.
In the response, applicant argues that the disclosure in paragraph 0015 of the instant specification establishes criticality of the 15% nixtamalized corn flour.  The examiner respectfully disagrees.  There is no comparative showing in the instant specification of different amounts of nixtamalized corn flour to show criticality of the claimed amount.  Paragraph 0015 discloses “ appropriate texture for producing a gluten free bagel, but also the best taste quality”.  The disclosure is insufficient to establish criticality.  Taste and texture are subjective evaluation.  The instant specification does not describe any criteria to define appropriate texture and best taste.  A product that is evaluated as having appropriate text and best taste quality by one does not necessarily have the same evaluation by another.  The amount of 14.3% is very closed to 15% or about 15%.  There is no distinguishable feature to define a product containing 14.3% starch versus product containing about 15% or 15% starch. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Generally, difference in concentration does not amount to patentability in absence of showing of unexpected results or criticality.  
For claim 1, applicant argues the new limitation.  The new limitation does not define over the prior art as explained in the rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




August 10, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793